 Case 5:17-cr-50074-TLB Document 50         Filed 07/02/20 Page 1 of 1 PageID #: 199




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                          CASE NO. 5:17-CR-50074

ARMANDO RODRIGUEZ                                                      DEFENDANT

                                        ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 48) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on June 17, 2020. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 48) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Amended Motion to Vacate pursuant to

28 U.S.C. § 2255 (Doc. 45) is DENIED.

      IT IS SO ORDERED on this 2nd day of July, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
